DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because In Fig. 5, there is a typo error, “ROO” of the left label should be changed to “ROC”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
In Para. [0023], the brief description of Fig. 4 does not match that in the paragraph [0040] which looks be correct; and
In Para. [0031], line 5, “recommender 2020” should read as “recommender 202”.
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for presenting a first subset of a plurality of information items”, “means for assembling a first request “, “means for transmitting the first request to a recommender server”,  and “means for performing recursive operations for assembling at least one subsequent request”, in claim 19; and ”means for generating the selection noise for each item in the subsequent selection” in  claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation “the attributed item”. There is insufficient antecedent basis for this limitation in the claim. Because claims 1 and 5, on which claim 6 depends, recite no “attributed item”. 
Claim 15 recites the limitation “the attributed item”. There is insufficient antecedent basis for this limitation in the claim. Because claims 10 and 14, on which claim 15 depends, recite no “attributed item”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-9, 10-13, 17-18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (International Publication No. WO 2019/120579, hereinafter “Flanagan”) in view of Lamere et al. (US PG Pub. No. 2018/0189306, hereinafter “Lamere”).

Regarding claim 1, Flanagan discloses a method for obfuscating a request for transmitting to a recommender server [Page 5, line 9-Page 6, line 19, a client adapted for updating individual elements of a client-item matrix], the method comprising: 
presenting, Step 1: The user NU browses the app store AS and the client i1 shows top list recommendations, comprising one or several applications j, to the user NU.], and receiving   a first selection of at least one item by the user from the first subset of the plurality of items [Page 25, lines 1-2, Step 4: The user NU submits a request for an application j1 to be downloaded on the client i1.];
assembling, a first request [the updated second model component B2] containing the first selection [the element of local client data ui,; Page 19, lines 26-27, The element of local client data ui may comprise explicit user feedback relating to one of the items j1, . . . , jM] and a selection of another subset [updated individual part Ai2 of the first model component A] of the plurality of items selected by the at least one processor [Page 25, lines 7-9, Step 7: The individual part Ai of model component A is updated on the client i1, forming updated individual part Ai2. This corresponds to step C, executed by the client, above. Step 8: An update of model component B is generated on the client i1. This corresponds to step D, executed by the client, above.;  Page 18, lines 9-15, C. calculate an updated individual part Ai2 of the first model component A by means of the downloaded second model component B and the element of local client data ui, D. calculate an individual value for each item j1, . . . , jM by means of a function f(i,j), the function using the downloaded second model component B, the updated individual part Ai2 of the first model component A, and the element of local client data ui,], 
transmitting the first request [the updated second model component B] Step 9: The update of model component B is transferred from the clients i1 to the server S. This corresponds to step E, executed by the client, above.; Page 18, lines 16-20, E. upload an evaluation value to the server such that an updated second model component B2 is calculated by the server by means of the second component B and an aggregation of evaluations of the value uploaded from a plurality of clients i1 …iN including the client and other determined clients, N being a maximum number of clients,]; and
performing, The above-mentioned steps C-H may be repeated at least until a predefined convergence threshold has been reached for the first model component A and/or the second model component B.; Page 18, lines 21, F. download the updated second model component B2 from the server,; Page 18, lines 22-24, G. calculate a new updated individual part Ai3 of the first model component A by means of the updated second model component B2 and the element of local client data ui,; Page 18, lines 25-27, H. update at least one individual element rij of the matrix R by means of the new updated individual part Ai3 of the first model component A and the updated second model component B2.].
Flanagan, however,  does not appear to explicitly disclose a processor, an interface, and a memory. However, Flanagan discloses that service requesters, i.e. clients are such as mobile phones or tablets [Page 10, lines 24-25], and it would be obvious to one ordinary skilled in the art that the client performing the operations of the method includes a processor, an interface, and a memory.
Furthermore, Flanagan does not appear to explicitly disclose that each item of the first request defines one of a plurality of clusters. 
Lamere discloses that each item of the first request defines one of a plurality of clusters [[0164] At operation 564, the recommendation system 110 operates to determine attributes of the media content items that are selected by the user from the recommended media content items 474.; [0166] At operation 568, the recommendation system 110 stores the attributes of the selected media content items and the attributes of the ignored media content items for later process. In some embodiments, the attributes of the selected media content items and the attributes of the ignored media content items can be used to define the attribute or characteristic of the seed playlist 130. In other embodiments, the attributes of the selected media content items and the attributes of the ignored media content items can be used to determine sets of recommended media content items in later processes.]. 
Flanagan and Lamere are both considered to be analogous to the claimed invention because they are in the same field of a recommender system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flanagan to incorporate the teachings of Lamere, attributing items of the seed list of users and recommending the items satisfying a predetermined similarity threshold, to provide a recommender system allowing users to have a tailored service. [Lamere, [0189] The recommendation system can takes advantage of the millions of playlists generated by users to generate relevant track recommendations for playlists. Given a seed playlist, the system finds the set of most similar user-generated playlists to that seed. Similarity is determined based upon overlapping tracks, artists and playlist title. In one possible embodiment, tracks from these similar playlists are aggregated and the tracks that occur most frequently across all of the similar playlists are surfaced as recommendations. An alternate scoring scheme surfaces up distinctive tracks from among the set of similar playlists. This can help reduce popularity bias.]

Regarding claim 2, Flanagan in view of Lamere, discloses the limitation of claim 1 above. Flanagan further discloses that the at least one processor performs the recursive operations further comprising receiving, from the server, a plurality of recommendation items [Page 25, lines 17-18, Step 12: An updated model component B2 is downloaded from the server to S to all clients i1 …iN. This corresponds to step F, executed by the client, above.; Page 18, lines 21, F. download the updated second model component B2 from the server,]. Lamere further discloses that each item of the plurality of recommendation items is attributed to an item included in a prior request, and assigned a measure representing a closeness of the item to the attributed item [[0130] At operation 488, the similarity evaluation engine 460 obtains a similarity score between the seed playlist attributes 430 with the attributes of each preliminary candidate playlist 340.; [0131] The similarity score represents how similar or close a particular preliminary candidate playlist 340 is to the seed playlist 130.; [0133] At operation 492, the similarity evaluation engine 460 operates to determine a set of candidate playlists 470 from the preliminary candidate playlists 340 based on the similarity scores. In some embodiments, the set of candidate playlist 470 can be ones of the preliminary candidate playlists 340 that have similarity scores that satisfies a predetermined similarity threshold.].

Regarding claim 3, Flanagan in view of Lamere, discloses the limitation of claim 2 above. Flanagan further discloses that the recursive operations further comprise receiving, via the interface, a subsequent selection [element rij of local client data ui] of at least one item from a subset of the plurality of recommendation items [Page 18, lines 25-27, H. update at least one individual element rij of the matrix R by means of the new updated individual part Ai3 of the first model component A and the updated second model component B2.], wherein each item of the subset of the plurality of recommendation items is attributed to at least one item in (i) the first selection or (ii) at least one subsequent selection by the user in a prior iteration of the recursive operations [Page 22, lines 20-24, The client-item matrix R is used for generating personalized application recommendations for a user of the client i, the recommendations, relating to at least one of the items j1, . . . , jM, are generated on the client i by means of the individual elements,                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    i
                                    j
                                
                            
                        
                    , rij.]. 

Regarding claim 4, Flanagan in view of Lamere, discloses the limitation of claim 3 above. Flanagan further discloses that the recursive operations further comprise assembling a next subsequent request [the updated second model component B2] containing the at least one subsequent selection [the element of local client data ui,] and the selection noise [new updated individual part Ai3]. [Page 18, lines 22-24, G. calculate a new updated individual part Ai3 of the first model component A by means of the updated second model component B2 and the element of local client data ui,.; Page 18, lines 9-15, Step C and Step D].

Regarding claim 8, Flanagan in view of Lamere, discloses the limitation of claim 2 above. Lamere further discloses that the measure is a scaled weight representing a closeness of the recommended item to an associated item [[0131] The similarity score represents how similar or close a particular preliminary candidate playlist 340 is to the seed playlist 130. The similarity score can be represented in various formats. In one possible embodiment, the similarity score is represented with a number between a predetermined range, such as 1 to 10 or 1 to 100. In another embodiment, the similarity score is represented with a number of levels or degrees, such as low/medium/high or low/high.].

Regarding claim 9, Flanagan in view of Lamere, discloses the limitation of claim 1 above. Flanagan further discloses that the at least one processor selects the subset of the plurality of items using a random selection method [Page 20, lines 11-14, The step of assigning an individual part Ai of the first model component A may comprise selecting an individual part Ai of a random model component A or an individual part A of a previously known model component A]. 

Regarding claim 10, Flanagan discloses 10. An apparatus for generating noise to protect privacy of user selections [Page 5, line 9-Page 6, line 19, a client adapted for updating individual elements of a client-item matrix], 
presenting a first subset of a plurality of information items Step 1: The user NU browses the app store AS and the client i1 shows top list recommendations, comprising one or several applications j, to the user NU.], and receiving Step 4: The user NU submits a request for an application j1 to be downloaded on the client i1.]; 
assembling a first request [the updated second model component B2] containing the first selection [the element of local client data u1,; Page 19, lines 26-27, The element of local client data ui may comprise explicit user feedback relating to one of the items j1, . . . , jM] and a selection of another subset [updated individual part Ai2 of the first model component A] of the plurality of items selected Step 7: The individual part Ai of model component A is updated on the client i1, forming updated individual part Ai2. This corresponds to step C, executed by the client, above. Step 8: An update of model component B is generated on the client i1. This corresponds to step D, executed by the client, above.;  Page 18, lines 9-15, C. calculate an updated individual part Ai2 of the first model component A by means of the downloaded second model component B and the element of local client data ui, D. calculate an individual value for each item j1, . . . , jM by means of a function f(i,j), the function using the downloaded second model component B, the updated individual part Ai2 of the first model component A, and the element of local client data ui,], 
transmitting the first request [the updated second model component B] to a recommender server [Page 25, lines 10-11, Step 9: The update of model component B is transferred from the clients i1 to the server S. This corresponds to step E, executed by the client, above.; Page 18, lines 16-20, E. upload an evaluation value to the server such that an updated second model component B2 is calculated by the server by means of the second component B and an aggregation of evaluations of the value uploaded from a plurality of clients i1 …iN including the client and other determined clients, N being a maximum number of clients,]; 
performing recursive operations for assembling at least one subsequent request by the user containing at least one subsequent selection and selection noise indicating a superset of an actual selection history for the user [Page 19, lines 15-17, The above-mentioned steps C-H may be repeated at least until a predefined convergence threshold has been reached for the first model component A and/or the second model component B.].
Flanagan, however,  does not appear to explicitly disclose a processor, an interface, and a memory. However, Flanagan discloses that service requesters, i.e. clients are such as mobile phones or tablets [Page 10, lines 24-25], and it would be obvious to one ordinary skilled in the art that the client performing the operations of the method includes a processor, an interface, and a memory.
Furthermore, Flanagan does not appear to explicitly disclose that each item of the first request defines one of a plurality of clusters. 
Lamere discloses that each item of the first request defines one of a plurality of clusters [[0164] At operation 564, the recommendation system 110 operates to determine attributes of the media content items that are selected by the user from the recommended media content items 474.; [0166] At operation 568, the recommendation system 110 stores the attributes of the selected media content items and the attributes of the ignored media content items for later process. In some embodiments, the attributes of the selected media content items and the attributes of the ignored media content items can be used to define the attribute or characteristic of the seed playlist 130. In other embodiments, the attributes of the selected media content items and the attributes of the ignored media content items can be used to determine sets of recommended media content items in later processes.]. 
Flanagan and Lamere are both considered to be analogous to the claimed invention because they are in the same field of a recommender system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flanagan to incorporate the teachings of Lamere, attributing items of the seed list of users and recommending the items satisfying a predetermined similarity threshold, to provide a recommender system allowing users to have a tailored service. [Lamere, [0189] The recommendation system can takes advantage of the millions of playlists generated by users to generate relevant track recommendations for playlists. Given a seed playlist, the system finds the set of most similar user-generated playlists to that seed. Similarity is determined based upon overlapping tracks, artists and playlist title. In one possible embodiment, tracks from these similar playlists are aggregated and the tracks that occur most frequently across all of the similar playlists are surfaced as recommendations. An alternate scoring scheme surfaces up distinctive tracks from among the set of similar playlists. This can help reduce popularity bias.]

Regarding claim 11, Flanagan in view of Lamere, discloses the limitation of claim 10 above. Flanagan further discloses that the at least one processor performs the recursive operations further comprising receiving, from the server, a plurality of recommendation items [Page 25, lines 17-18, Step 12: An updated model component B2 is downloaded from the server to S to all clients i1 …iN. This corresponds to step F, executed by the client, above.; Page 18, lines 21, F. download the updated second model component B2 from the server,]. Lamere further discloses that wherein each item of the plurality of recommendation items is attributed to an item included in a prior request, and assigned a measure representing a closeness of the item to the attributed item [[0130] At operation 488, the similarity evaluation engine 460 obtains a similarity score between the seed playlist attributes 430 with the attributes of each preliminary candidate playlist 340.; [0131] The similarity score represents how similar or close a particular preliminary candidate playlist 340 is to the seed playlist 130.; [0133] At operation 492, the similarity evaluation engine 460 operates to determine a set of candidate playlists 470 from the preliminary candidate playlists 340 based on the similarity scores. In some embodiments, the set of candidate playlist 470 can be ones of the preliminary candidate playlists 340 that have similarity scores that satisfies a predetermined similarity threshold.].

Regarding claim 12, Flanagan in view of Lamere, discloses the limitation of claim 11 above. Flanagan further discloses the memory holds further instructions for performing the recursive operations at least in part by receiving, via the interface, a subsequent selection [element rij of local client data ui] of at least one item from a subset of the plurality of recommendation items [Page 18, lines 25-27, H. update at least one individual element rij of the matrix R by means of the new updated individual part Ai3 of the first model component A and the updated second model component B2.], wherein each item of the subset of the plurality of recommendation items is attributed to at least one item in (i) the first selection or (ii) at least one subsequent selection by the user in a prior iteration of the recursive operations [Page 22, lines 20-24, The client-item matrix R is used for generating personalized application recommendations for a user of the client i, the recommendations, relating to at least one of the items j1, . . . , jM, are generated on the client i by means of the individual elements,                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    i
                                    j
                                
                            
                        
                    , rij.]. 

Regarding claim 13, Flanagan in view of Lamere, discloses the limitation of claim 12 above. Flanagan further discloses that the memory holds further instructions for performing the recursive operations at least in part by assembling a next subsequent request [the updated second model component B2] containing the at least one subsequent selection [the element of local client data ui,] and the selection noise [new updated individual part Ai3] [Page 18, lines 22-24, G. calculate a new updated individual part Ai3 of the first model component A by means of the updated second model component B2 and the element of local client data ui,.; Page 18, lines 9-15, Step C and Step D].

Regarding claim 17, Flanagan in view of Lamere, discloses the limitation of claim 11 above. Lamere further discloses that the memory holds further instructions evaluating the measure as a scaled weight representing a closeness of the recommended item to an associated item [[0131] The similarity score represents how similar or close a particular preliminary candidate playlist 340 is to the seed playlist 130. The similarity score can be represented in various formats. In one possible embodiment, the similarity score is represented with a number between a predetermined range, such as 1 to 10 or 1 to 100. In another embodiment, the similarity score is represented with a number of levels or degrees, such as low/medium/high or low/high.].
Regarding claim 18, Flanagan in view of Lamere, discloses the limitation of claim 11 above. Flanagan further discloses that the memory holds further instructions for selecting the subset of the plurality of items using a random selection method [Page 20, lines 11-14, The step of assigning an individual part Ai of the first model component A may comprise selecting an individual part Ai of a random model component A or an individual part A of a previously known model component A].

Regarding claim 19, Flanagan discloses an apparatus for generating noise to protect privacy of user selections [Page 5, line 9-Page 6, line 19, a client adapted for updating individual elements of a client-item matrix], comprising: 
means for presenting a first subset of a plurality of information items via an interface  to a user and for receiving via the interface [Page 24, lines 25-26, Step 1: The user NU browses the app store AS and the client i1 shows top list recommendations, comprising one or several applications j, to the user NU.], a first selection of at least one item by the user from the first subset of the plurality of items [Page 25, lines 1-2, Step 4: The user NU submits a request for an application j1 to be downloaded on the client i1.]; 
means for assembling a first request [the updated second model component B2] containing the first selection [the element of local client data ui,; Page 19, lines 26-27, The element of local client data ui may comprise explicit user feedback relating to one of the items j1, . . . , jM] and a selection of another subset of the plurality of items [updated individual part Ai2 of the first model component A] selected Step 7: The individual part Ai of model component A is updated on the client i1, forming updated individual part Ai2. This corresponds to step C, executed by the client, above. Step 8: An update of model component B is generated on the client i1. This corresponds to step D, executed by the client, above.;  Page 18, lines 9-15, C. calculate an updated individual part Ai2 of the first model component A by means of the downloaded second model component B and the element of local client data ui, D. calculate an individual value for each item j1, . . . , jM by means of a function f(i,j), the function using the downloaded second model component B, the updated individual part Ai2 of the first model component A, and the element of local client data ui,], 
means for transmitting the first request [the updated second model component B] to a recommender server [Page 25, lines 10-11, Step 9: The update of model component B is transferred from the clients i1 to the server S. This corresponds to step E, executed by the client, above.; Page 18, lines 16-20, E. upload an evaluation value to the server such that an updated second model component B2 is calculated by the server by means of the second component B and an aggregation of evaluations of the value uploaded from a plurality of clients i1 …iN including the client and other determined clients, N being a maximum number of clients,]; and 
means for performing recursive operations for assembling at least one subsequent request by the user containing at least one subsequent selection and selection noise indicating a superset of an actual selection history for the user [Page 19, lines 15-17, The above-mentioned steps C-H may be repeated at least until a predefined convergence threshold has been reached for the first model component A and/or the second model component B.]. 
Flanagan, however,  does not appear to explicitly disclose a processor, an interface, and a memory. However, Flanagan discloses that service requesters, i.e. clients are such as mobile phones or tablets [Page 10, lines 24-25], and it would be obvious to one ordinary skilled in the art that the client performing the operations of the method includes a processor, an interface, and a memory.
Furthermore, Flanagan does not appear to explicitly disclose that each item of the first request defines one of a plurality of clusters. 
However, Lamere discloses that each item of the first request defines one of a plurality of clusters [[0164] At operation 564, the recommendation system 110 operates to determine attributes of the media content items that are selected by the user from the recommended media content items 474.; [0166] At operation 568, the recommendation system 110 stores the attributes of the selected media content items and the attributes of the ignored media content items for later process. In some embodiments, the attributes of the selected media content items and the attributes of the ignored media content items can be used to define the attribute or characteristic of the seed playlist 130. In other embodiments, the attributes of the selected media content items and the attributes of the ignored media content items can be used to determine sets of recommended media content items in later processes.]. 
Flanagan and Lamere are both considered to be analogous to the claimed invention because they are in the same field of a recommender system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flanagan to incorporate the teachings of Lamere, attributing items of the seed list of users and recommending the items satisfying a predetermined similarity threshold, to provide a recommender system allowing users to have a tailored service. [Lamere, [0189] The recommendation system can takes advantage of the millions of playlists generated by users to generate relevant track recommendations for playlists. Given a seed playlist, the system finds the set of most similar user-generated playlists to that seed. Similarity is determined based upon overlapping tracks, artists and playlist title. In one possible embodiment, tracks from these similar playlists are aggregated and the tracks that occur most frequently across all of the similar playlists are surfaced as recommendations. An alternate scoring scheme surfaces up distinctive tracks from among the set of similar playlists. This can help reduce popularity bias.]

Allowable Subject Matter
Claims 5-7, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571) 272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2496                                                                                                                                                                                                        
/BRIAN F SHAW/Primary Examiner, Art Unit 2496